EXHIBIT 10.6

 
LEASE AGREEMENT
 
THIS INDENTURE of lease agreement (the "Lease"), dated this _________ day of
April, 2011, by and between MERRILL INDUSTRIAL CENTER, INC., a Florida
corporation (the "Landlord"), and Random Source,
Inc., a Florida corporation (the "Tenant"), with an address at 3400 S.W. 26
Terrace, A-8, Dania, Florida 33312.
 
I - PREMISES AND COMMON AREAS
 
Landlord hereby leases to Tenant and Tenant hires and accepts from Landlord, the
premises located at Building A, a portion of Space No. 7 and all of Space No. 8,
containing approximately 6,962 square feet, together with all privileges,
appurtenances and amenities thereto (hereinafter referred to as the "Premises"
or "Demised Premises") as outlined in red on the floor plan(s) attached hereto
as Exhibit "A" in the building having the street address of 3400 S.W. 26
Terrace, Dania, Florida 33312 (the "Building") (said Building, together with the
land on which it is located and all other improvements thereon being called the
"Industrial Center"), for the term, the rent, and subject to the conditions and
covenants hereinafter provided.
 
The term "Common Areas" shall be defined herein to mean all areas and facilities
outside the Premises and within the exterior boundary line of the Industrial
Center that are provided and designated by Landlord from time to time for the
general non- exclusive use of Landlord, Tenant and of other tenants of the
Industrial Center and their respective employees, suppliers, shippers, customers
and invitees, including parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas.
 
II - TERM
 
The term of this Lease (the "Term or Initial Term") shall commence on June 1,
2011 (the "Commencement Date") and end on July 31, 2014.
 
III-RENT AND ADDITIONAL RENTAL
 
3.1  The Tenant shall pay to the Landlord annual base rent ("Base Rent"), as
provided below, and CAM charges (subject to adjustments as provided herein) plus
applicable sales tax, in monthly installments, on the first day of each and
every month beginning on the first day of June, 2011, and on the first day of
each month thereafter, without demand, the same being hereby waived and without
any setoff or deduction whatsoever, for the duration of this Lease, according to
the following schedule:
 
TERM
 
ANNUAL BASE RENT
   
MONTHLY BASE RENT
   
MONTHLY CAM
                           
June 2011 – July 2011
  $ 0.00     $ 0.00     $ 2,117.61  
August 2011 – July 2012
  $ 26,107.56     $ 2,175.63     $ 2,117.61  
August 2012 – July 2013
  $ 27,151.80     $ 2,262.65     $ 2,117.61  
August 2013 – July 2014
  $ 28,265.76     $ 2,355.48     $ 2,117.61  

 
Please note that the foregoing monthly CAM charges are an estimate only.
 
3.2  Landlord hereby acknowledges receipt from Tenant of the first month’s Base
Rent, CAM and sales tax in the amount of Four Thousand Five Hundred Fifty and
83/100 Dollars ($4,550.83). Subject to Article XXXIII below, Landlord also
acknowledges receipt from Tenant of a security deposit (the “Security Deposit”)
in the amount of Four Thousand Five Hundred and 00/100 Dollars ($4,500.00).
 
3.3  Interest at the annual rate of fourteen percent (14%) per annum will be
charged, as additional rent, retroactive to the first day of the month for rents
not paid by the tenth (10th) day of the calendar month.  Tenant agrees to pay to
Landlord any applicable sales, use or excise tax imposed or levied against any
rent or other payment made by Tenant (but not income tax) which may be imposed
or levied by any governmental agency.


 
1

--------------------------------------------------------------------------------

 
 
3.4 All payments of rent or additional rent shall be paid to Landlord at the
following address:  c/o Berger Commercial Realty Corp., 1600 SE 17th Street
Causeway, Suite 200, Fort Lauderdale FL. 33316.  Landlord may change the
location for payment of rent from time to time by providing notice to Tenant as
required under Paragraph XXX.
 
3.5 If Landlord shall make any expenditure for which Tenant is liable under this
Lease, or if Tenant shall fail to make any payment due under this Lease, the
amount thereof shall be deemed "additional rent" and shall be due with the next
succeeding installment of rent. For the nonpayment of any "additional rent",
Landlord shall have the same remedies and rights that Landlord has for the
nonpayment of Base Rent.
 
3.6  Commencing with the calendar year 2011 during which the Term of this Lease
commences, and for each calendar year thereafter or part thereof during the Term
of this Lease, Tenant shall pay Tenant's Proportionate Share of Operating
Expenses (sometimes also herein referred to as “CAM”), plus applicable sales
tax, accrued within the Term, as more specifically defined below.  Provided
however, notwithstanding anything to the contrary contained in this Lease, the
listing of any expenses or costs or the listing of any services under this
Article shall not mean that Landlord shall be required to provide any such
services or incur any such costs, and any such services or the incurrence of any
such costs shall be within the sole and absolute discretion of Landlord.
Notwithstanding the provisions of this paragraph, all CAM, except Real Estate
Taxes, Insurance, utilities and other non-controllable CAM, shall be capped at
an annual increase of no more than five percent (5%).
 
3.7  For the purposes hereof:
 
3.7.1 "Operating Expenses" shall mean any or all bona fide expenses incurred by
Landlord in connection with the operation of the Common Areas of the Industrial
Center. Operating Expenses shall include, but not be limited to:
 
(a) The operation, repair and/or maintenance of the following:  (i) the Common
Areas, including but not limited to parking areas, loading and unloading areas,
trash areas, roadways, sidewalks, walkways, parkways, driveways, landscaped
areas, striping bumpers, irrigation systems, Common Area lighting facilities,
fences and gates; (ii) Tenant directories; (ii) Fire detection systems including
sprinkler system maintenance and repair; and (iv) the Building's exterior walls
and roof;
 
(b) Salaries, wages, and fringe benefits for employees of Landlord engaged in
the operation and maintenance of the Building or Industrial Center;
 
(c) Payroll taxes, workmen's compensation, uniforms and dry cleaning for the
employees of Landlord engaged in the operation and maintenance of the Building
or the Industrial Center;
 
(d) The cost of all charges for steam, heat, ventilation, air-conditioning and
water or other utility service (including sewer rental) furnished to the Common
Areas of the Industrial Center, together with any taxes on any such utilities;
 
(e) The cost of all charges for all insurance obtained by Landlord (all such
insurances obtained by Landlord to be determined within Landlord’s sole and
absolute discretion) with respect to the Common Areas, including but not limited
to casualty, liability, property damage, flood, workmen’s compensation and loss
of rents insurance;
 
(f) The reasonable cost of all building and cleaning supplies and charges for
common telephone services for the Industrial Center (such as telephone service
for superintendents or supervisors of the Building);
 
 
2

--------------------------------------------------------------------------------

 
 
(g) The cost of charges for management of the Industrial Center;
 
(h) Cleaning service and trash removal contracts with respect to the Industrial
Center;
 
(i) The cost of all charges for electricity (including any taxes thereon)
furnished to the Common Areas of the Industrial Center;
 
(j) Ad Valorem, non-Ad Valorem taxes and/or other taxes (including but not
limited to real and/or personal) and special and/or extraordinary governmental
assessments against the Industrial Center or any portion thereof(including but
not limited to the Demised Premises), and/or against Landlord's personal
property used in connection with the operation and maintenance of the Common
Areas of the Industrial Center, included within this Subparagraph 3.7.1.(j)
shall be non-payment of the items described under this Subparagraph 3.7.1.(j)
for previous years or portions thereof that Tenant occupied the Premises;
 
(k) The cost of policing and security protection , if Landlord chooses to
obtain(although at the time of the execution of this lease, Landlord has not
employed any such policing or security protection and it is within Landlord’s
sole discretion whether or not to employ any policing and/or security
protection);
 
(l) Any attorney's fees, costs or other litigation expenses arising out of or
relating to litigation involving any portion of the Industrial Center excluding
such fees, costs or expenses relating to enforcing or defending against tenant
leases;
 
(m) The cost to Landlord of asset management; and
 
(n) Subject to Paragraph 3.12 below, an amount set aside by Landlord for
reserves for capital expenditures such as: roof replacement, repaving,
replacement of any systems, including but not limited to electrical, plumbing,
sewer, etc., and/or as required to comply with any municipal or state
requirement, code or ordinance.
 
3.7.2  Operating Expenses shall not include as an Operating Expense:
 
(a) Expenses for repairs or other work occasioned by fire or other casualty
reimbursed by insurance proceeds;
 
(b) Leasing and other Commissions;
 
(c) Depreciation on the Industrial Center, the Building or equipment therein,
interest or amortization payments on any mortgage or mortgages and rental under
any ground or underlying leases;
 
(d) Wages, salaries or other compensation paid to any employee of Landlord not
engaged in the operation of the Building or to any executive employee of
Landlord;
 
(e) Any expenses for work performed under a work letter or similar agreement
(whether oral or written) relating to the Premises or to other tenants'
premises;
 
(f)  Except as otherwise provided in Subparagraph
3.7.1.(n) above and 3.12 below, repairs, replacement and other
expenditures which are properly characterized as capital expenditures;
 
(g) Repairs and rebuilding necessitated by condemnation;
 
(h) Expenses of redecorating and renovating space for existing or new tenants;
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           Except as otherwise provided in Subparagraph
3.7.1.(n) above and 3.12 below, costs of remodeling or upgrading any
mechanical, plumbing, electrical, sewer, water or other system in the Industrial
Center.
 
3.7.3 "Operational Year" shall mean each calendar year during the Term of this
Lease or any partial calendar year in the event the term commences or terminates
on a date other than the first day or last day of a calendar year respectively.
 
3.7.4 "Tenant's Proportionate Share" shall mean a fraction; the numerator of
which is the square feet of the Premises specified under Article I above and the
denominator of which is all the total square feet of all the completed buildings
having a Certificate of Occupancy or temporary Certificate of Occupancy
constructed in the Industrial Center (excluding any area used for the parking of
automobiles).
 
3.8 Within ninety (90) days after the expiration of any Operational Year,
Landlord shall furnish to Tenant a written detailed statement of the Operating
Expenses incurred for such Operational Year (the "Operating Statement").  Such
Operating Statement shall set forth Tenant's Proportionate Share for such
Operational Year.  Tenant shall pay to Landlord, as additional rent, Tenant's
Proportionate Share of the Operating Expenses for such Operational Year within
thirty (30) days of receipt by Tenant of the Operating Statement.  Tenant may,
at such reasonable time mutually determined by Landlord and Tenant, verify the
books and records of Landlord to confirm the Operating Statement.
 
3.9  Landlord and Tenant acknowledge that Landlord shall be incurring Operating
Expenses on a monthly basis but it is impossible to determine, in advance, the
exact amount of Operating Expenses that will be incurred by
Landlord.  Therefore, Tenant covenants and agrees to pay, monthly,
simultaneously with the payment of Base Rent and as additional rent, the sum of
$3.60 per square foot as Tenant's estimated share (the "Estimated Share") of
Operating Expenses for the remainder of 2011.
 
Thereafter, Tenant's Estimated Share of Operating Expenses for each subsequent
Operational Year, which Tenant shall pay monthly, shall
be one-twelfth (1/12th) of  Tenant's ProportionateShareof Operating Expenses
forthepreviousOperationalYear.Ifan Operational Statement has not been delivered
to Tenant prior to January1ofany Operational Year, Tenantshallpay(orbe
credited), with the next monthly payment of Base Rent after receipt of the
Operating Statement, the new Tenant's Estimated Share plus the difference (or
credit) between the new Tenant's Estimated Share and the amount actually paid by
Tenant for those months Tenant did not pay the new Estimated Share for such
Operational Year. If the Operating Statement furnished by Landlord to Tenant
pursuant to Subsection3.8 attheendofthe then OperationalYear shall indicatethat
Tenant's EstimatedShare ofOperatingExpenses exceeded Tenant's
ProportionateShareofOperatingExpenses, Landlord shall remit such excess to
Tenant within thirty (30) days. If such Operating Statement furnished by
Landlord to Tenant shall indicate that theTenant'sProportionate Share
ofOperating Expenses exceeded Tenant's Estimated Share of Operating Expenses for
the then Operational Year, Tenant shall forthwith pay, within thirty (30) days
of receipt by Tenant of the Operating Statement, the amount of such excess of
Landlord.
 
 
4

--------------------------------------------------------------------------------

 
 
3.10 Additional rent or credit due by reason of the provisions of this Section
for the final months of this Lease is due and payable even though such
additional rent or credit may not be calculated until subsequent to the
termination date of this Lease. The Operating Expenses for the calendar year
during which the Lease commences or terminates shall be prorated according to
that portion of the said calendar year that this Lease was actually in effect.
 
3.11 "Lease Year", as used herein, means in the first instance the twelve (12)
month period commencing with the first day of the calendar month next succeeding
the Commencement Date of the Term of this Lease (unless such Commencement Date
is on the first day of a calendar month, in which event, the period shall
commence on the Commencement Date) and ending twelve (12) months thereafter.
Thereafter, "Lease Year" shall mean each succeeding twelve (12) month period.
 
3.12 [Intentionally Omitted]
 
IV - USE OF PREMISES
 
4.1 Tenant shall use and occupy the Premises only for office, distribution and
warehousing/storage and other lawful uses incidental to Tenant's operations.  In
the event the Tenant uses the Premises for purposes not expressly permitted
herein or for any unlawful purpose, such non permitted use shall constitute an
event of Tenant's default hereunder.
 
4.2 Except as provided in Exhibit C, Tenant hereby agrees to accept the Premises
in “as is”“with all faults” condition.
 
V - VEHICLE PARKING
 
5.1 Tenant shall be entitled to not morethatits Proportionate Share (as defined
above) of vehicle parking spaces located onthefront
sideofthePremises,unreservedand unassigned, on those portions of the Common
Areas designated by Landlord from time to time for parking. Said parking spaces
shall be used only for parking by vehicles no larger than full size passenger
automobiles or pick-up trucks, herein called "Permitted Size Vehicles."Vehicles
other than Permitted Size Vehicles are herein referred to as "Oversized
Vehicles."Tenant may utilize their dock-well only for purposes of parking any
Oversized Vehicle. ParkingspacestobeusedbyTenant shall be inreasonable proximity
to Tenant's space, and those parking spaces closest to Tenant's space shall not
be assigned exclusively to any other tenant without Tenant's prior written
consent.
 
5.2   (a)  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, Agents,
customers, or invitees to be loaded, unloaded, or parked in areas other than
those designated by Landlord for such activities, which are set forth on Exhibit
"A" attached hereto.
 
(b)  If Tenant permits or allows any of the prohibited activities described in
this Article V, then Landlord shall have the right without notice, in addition
to such other rights and remedies that it may have to remove or tow away the
vehicle involved and charge the cost to Tenant, which cost shall be immediately
payable upon demand of Landlord, and be deemed to be additional rent.
 
 
5

--------------------------------------------------------------------------------

 
 
VI - COMMON AREAS
 
6.1  Landlord hereby grants to Tenant, for the benefit of Tenant and its
employees, suppliers, shippers, customers and invitees, during the Term of this
Lease, the non-exclusive right to use, in common with others entitled to such
use, the Common Areas as they exist from time to time, subject to any rights,
powers and privileges reserved by Landlord under the terms hereof or under the
terms of any rules and regulations or restrictions governing the use of the
Industrial Center set forth in Exhibit B attached hereto.  Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas.  Any such storage shall be permitted only by the prior written
consent of Landlord or Landlord's designated agent, which consent may be
exercised in Landlord's sole discretion and revoked at any time. In the event
that any unauthorized storage shall occur then Landlord shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove the property and charge the cost to Tenant, which cost shall be
immediately payable upon demand of Landlord, as additional rent.
 
6.2  Landlord or such other person(s) as Landlord may appoint shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time, to establish, modify, amend and enforce uniform and
nondiscriminatory rules and regulations with respect thereto.  Tenant agrees to
abide by and conform to all such rules and regulations, and to cause its
employees, suppliers, shippers, customers, and invitees to so abide and
conform.  Landlord shall not be responsible to Tenant for the non-compliance
with said rules and regulations by any person, including but not limited to any
other tenants of the Industrial Center.
 
6.3  Provided that Tenant is not unreasonably disturbed in its possession and
enjoyment of the Premises, Landlord shall have the right, in Landlord's sole
discretion, from time to time:
 
6.3.1    To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, egress, direction of
traffic, landscaped areas and walkways;
 
6.3.2    To close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available;
 
6.3.3    To designate other land outside the boundaries of the Industrial Center
to be a part of the Common Areas;
 
6.3.4    To add additional buildings and improvements to the Common Areas or the
Industrial Center or any portion thereof;
 
6.3.5    To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Industrial Center or any portion
thereof;
 
6.3.6    To change the arrangement or location of the Common Areas and/or the
name or number of any building (including the Building) and/or remodel or alter
same;
 
6.3.7    To do and perform such other acts and make such other changes, in, to
or with respect to any portion of the Common Areas and/or the Industrial Center
as Landlord may deem to be appropriate, including but not limited to closing any
part or all of the Common Areas to prevent an unwarranted taking of property.
 
6.4  Landlord shall at all times provide the parking facilities required by
applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
VII - SERVICES
 
7.1  Unless attributable to the negligence of Tenant or any of
Tenant’s agents, employees, officers, suppliers, partners, members, shippers,
managers, customers, permitted assignees, permitted sub- Tenants, contractors,
directors, shareholders, visitors or invitees (collectively, “Tenant’s Agents”),
in which event Tenant agrees to repair or replace (as Landlord shall determine),
Landlord will keep in good condition and repair the foundations, exterior walls,
structural condition of interior bearing walls, and roof of the Building and
Premises, as well as the parking lots, walkways, driveways, landscaping (as
Landlord shall determine), fences, if any, Landlord signs, if any, and utility
installation of the Common Areas, if any, and all parts thereof and utility
lines outside of the Premises.  Except as specifically provided above under this
Paragraph 7.1, Landlord shall not be required to maintain, repair or replace any
item of the Premises, including but not limited to the windows, doors, or plate
glass of the Premises or any matter relating to plumbing, electrical or any
other service.
 
7.2 The only services offered by Landlord are those indicated. If no indication
appears, Landlord shall not offer any services whatsoever.
 
7.3  Subject to Paragraphs 7.1 and 7.2 above, Landlord shall have no obligation
to make repairs known exclusively by Tenant under this Article VII until
Landlord's receipt of written notice from Tenant of the need for such repairs.
 
7.4  Landlord shall not be liable for damages or loss of any kind or nature by
reason of Landlord's failure to furnish any Common Area services which Landlord
is liable to furnish hereunder when such failure is caused by accident, strikes,
lockout, or other labor disturbances, or disputes of any character, or by any
other cause beyond the reasonable control of Landlord or caused directly or
indirectly by Tenant or any of Tenant’s Agents.
 
7.5  Landlord reserves the right to interrupt, curtail or suspend the services
required to be furnished by Landlord under this Lease as is reasonable when the
necessity therefor arises by reason of emergency, or when required by any law,
order or regulation of any Federal, State, county or Municipal authority, or for
any other cause beyond the reasonable control of Landlord. Landlord shall use
due diligence to complete all required repairs or other necessary work as
quickly as possible so that Tenant's inconvenience resulting therefrom may not
be unreasonable as circumstances will permit.  For so long as Landlord is not in
default hereunder after notice and applicable cure period, no diminution or
abatement of rent or other compensation shall or will be claimed by Tenant as a
result therefrom, nor shall this Lease or any of the obligations of Tenant,
except as aforesaid, be affected or reduced by reason of such interruption,
curtailment or suspension.
 
7.6  Tenant acknowledges and agrees that the Premises shall be individually and
separately metered for electricity. As a result thereof, Tenant covenants and
agrees to pay any and all charges incurred in relation to electrical consumption
in the Premises including but not limited to any and all costs of deposits.  All
such charges are payable to the local utility company and not the Landlord.
 
7.7 Tenant agrees to keep and maintain in good working condition the air
conditioning equipment servicing the Premises and keep in force a standard
maintenance agreement with certified air conditioning company acceptable to
Landlord and MUST provide a copy of same Landlord on an annual basis. Provided
that Tenant has in full force and effect a standard HVAC maintenance agreement
and the HVAC unit requires repair and/or replacement during the initial term of
this Lease Term, Landlord shall repair or replace the HVAC unit in its sole
discretion.


 
7

--------------------------------------------------------------------------------

 
 
VIII - FLOOR LOAD; NOISE
 
8.1  Tenant shall not place a load upon any floor of the Demised Premises which
exceeds the load per square foot which such floor was designed to carry or which
is allowed by law.
 
8.2 Business equipment belonging to Tenant which causes noise, vibration or any
other nuisance that may be transmitted to the structure or other portions of the
Building or to the Demised Premises which are objectionable to Landlord, or
which interfere with the use or enjoyment by other tenants of their premises or
the public portions of the Industrial Center, shall be placed and maintained by
Tenant, at Tenant's cost and expense, in settings of cork, rubber or spring type
vibration eliminators sufficient to eliminate noise and/or vibrations. In the
event that such noise or vibration cannot be eliminated, Tenant shall be
required to remove the offending business equipment from the Demised Premises at
its sole cost and expense.
 
IX - TENANT TO TAKE GOOD CARE OF PREMISES
 
9.1  Tenant shall keep the Premises in a clean, safe and sanitary condition and
shall permit no waste or injury to occur to the Premises, Building or Industrial
Center or to any fixtures therein or thereon, or to any additions, alterations
or improvements thereto.  Tenant shall not store or place any materials or other
obstructions in the Common Areas or the Industrial Center.  All damage including
damage to the Demised Premises, the Building or the Common Areas, caused
directly or indirectly by Tenant's negligence, or by that of any Tenant’s
Agents, shall be repaired promptly by Tenant at its sole cost and expense, but
subject to the terms of this Lease, so that the Premises or the Building or
other damaged property is restored to a good order and condition.  In the event
that the Tenant fails to comply with the foregoing provisions, the Landlord
shall have the option to make all necessary repairs at Tenant's cost and
expense, the same to be added to and be payable with the next monthly
installment of rent, as additional rent.
 
9.2  Tenant will not allow, permit, or cause any mechanic's lien or liens, or
other liens or encumbrances of any nature, to be placed upon the Demised
Premises or any portion of the Industrial Center during the Term hereof. In the
event Tenant does so allow, permit, or cause any such lien or encumbrances to be
placed upon or recorded against the Demised Premises in violation hereof, Tenant
shall promptly pay same or transfer the lien to bond. If default in payment or
in transfer to bond thereof shall continue for thirty (30) days after the filing
of said lien, the Landlord shall have the right and privilege, at Landlord's
option, of paying the same or any portion thereof without inquiry as to the
validity thereof, and any amounts so paid, including expenses and interest,
shall be so much additional indebtedness and rent hereunder due from Tenant to
Landlord and shall be added to and be payable with the next monthly installment
of rent, as additional rent.
 
X - COMPLIANCE WITH DIRECTIVES OF AUTHORITIES
 
Tenant shall, at its own cost and expense, promptly execute and comply with all
present or future rules, regulations, laws and orders of all public authorities
which are or may become applicable to Tenant's business conducted at the
Premises and/or its occupancy or use thereof.  Tenant waives any claim against
Landlord for any expense or damage resulting from compliance with any of the
said rules, regulations, laws or orders. If Tenant receives any notice of
violation, Tenant shall give prompt notice thereof to Landlord. Except as
otherwise provided herein, the Tenant is not responsible to make any structural
changes to the building unless attributable directly or indirectly to acts or
negligence of Tenant of Tenant’s Agents.
 
 
8

--------------------------------------------------------------------------------

 
 
XI - ALTERATIONS AND IMPROVEMENTS
 
11.1 Tenant shall have no right to construct any improvements, alterations or
additions, in, on or to the Demised Premises, without the Landlord's prior
written consent, which consent shall not be unreasonably withheld or
delayed.  If the proposed improvements, alterations or additions will adversely
alter the character of, or diminish the value, or the possible uses of, or the
usable square footage within, the improvements currently upon the Demised
Premises, the refusal of the Landlord to consent thereto will not be considered
unreasonable. All work done by or for the benefit of Tenant shall be performed
in good workmanlike manner and all materials furnished shall be in first class
and new condition.  All improvements, alterations, and additions in or to the
Demised Premises shall become part of the Demised Premises at the time of
completion of construction. Upon termination of this Lease, or of Tenant's right
to possession of the Demised Premises, all improvements, alterations and
additions constructed by Tenant pursuant hereto, shall remain Landlord's
property and shall remain upon the Demised Premises, all without compensation,
allowance or credit to the Tenant. Unless Tenant is in default, in which case
Tenant shall not be entitled to remove same, the above shall not apply with
respect to movable furniture and trade fixtures put in by or at the expense of
Tenant, the damage from any removal of same shall be repaired at Tenant's sole
cost and expense.  At the expiration or sooner termination of the Term of this
Lease, Landlord reserves the right to require Tenant, within Landlord’s sole and
absolute discretion, upon demand in writing, to remove all fixtures and
additions, improvements, decorations or installations with respect to the
Premises and to restore the Premises to a good and orderly condition, reasonable
wear and tear and casualty excepted.  Tenant agrees to restore the Premises
immediately upon the receipt of such demand in writing at its own cost and
expense in accordance with the terms hereof and agrees in case of its failure to
do so, that Landlord may do so and immediately collect the cost thereof from
Tenant.
 
11.2 As a condition precedent to Landlord's consent to the making by Tenant of
alterations, decorations, installations, additions or improvements to the
Demised Premises in excess of $5,000.00 (i.e. during one time or in the
aggregate, during the Term of this Lease), Tenant agrees to obtain, and deliver
to Landlord, a full and complete set of architectural drawings and
specifications for prior approval by Landlord, written and unconditional waivers
of mechanics liens upon the Industrial Center, for all work, labor and services
to be performed and materials to be furnished in connection with such work,
signed by all contractors, subcontractors, materialmen and laborers to become
involved in such work.  Notwithstanding the foregoing, if a mechanic's lien is
filed against the Demised Premises, or the Building, or the Industrial Center,
for work claimed to be done for, or materials claimed to have been furnished to
Tenant, it shall be discharged by Tenant within thirty (30) days thereafter, at
Tenant's expense, by filing the bond required by law or payment or otherwise.
Landlord shall not be liable for any failure of any Building facilities or
services (including, but not limited to, the air-conditioning and ventilating
equipment in the Demised Premises installed by Landlord) caused by the
alterations, installations, and/or additions made by Tenant and Tenant shall
repair any such installation as may be in need of repair. Upon Tenant's failure
to comply with this Paragraph, Landlord may take such action as may be required
(including but not limited to transferring any lien to bond) and charge Tenant
for the cost thereof.  All sums due Landlord, pursuant to the provisions of this
Article, shall be deemed additional rent and shall be paid by Tenant promptly
upon being billed therefor. Tenant agrees to cooperate with Landlord, if
Landlord requests, to file a short form Memorandum of Lease containing a
provision thereunder that no mechanic’s liens shall be permitted to be filed on
any part of the Industrial Center property.
 
 
9

--------------------------------------------------------------------------------

 
 
11.3 Prior to commencing any work pursuant to the provisions of either this
Article or pursuant to the provisions of this Lease, Tenant shall furnish to
Landlord:
 
11.3.1  Copies of all governmental permits and authorizations which may be
required in connection with the work to be done by Tenant.
 
11.3.2  A certificate evidencing that Tenant (or Tenant's contractors and
subcontractors) has (have) procured workmen's compensation insurance or any
other types of insurances as Landlord may reasonably require covering all
persons employed in connection with the work.
 
11.3.3   Such additional personal injury and property damage insurance or any
other types of insurances as Landlord may reasonably require because of the
nature of the work to be done by Tenant.
 
XII - INSPECTION, EXAMINATION AND ENTRY
 
After reasonable (i.e., at least 24 hours) notice except in the case of an
emergency, Landlord and Landlord's agents shall have the right to enter the
Premises at all reasonable hours to examine same, and workmen may enter at any
time when authorized by Landlord or Landlord's agents to make such repairs,
alterations or improvements in the Building as Landlord may in its sole
discretion deem necessary or desirable.
 
Employees of Landlord and Landlord's agents shall be permitted to enter the
Premises by passkey at all reasonable times. Landlord may display "For Rent"
signs upon the Premises when deemed appropriate by Landlord during the last six
(6) months of the Term of this Lease.  At the commencement of and throughout the
Term of the Lease, Tenant shall deliver to Landlord the key to each door located
in the Premises. In case of emergency, Landlord may enter the Premises through
the services of a locksmith.
 
XIII - NO LIABILITY AND INDEMNIFICATION
 
13.1 Tenant shall not hold Landlord liable for any latent defect in the Building
(including the Demised Premises) or the Industrial Center. Except for damage or
loss to Tenant resulting from Landlord's gross negligence or willful misconduct,
Landlord shall not be liable for any failure of water supply, electric current,
heating or air-conditioning, or any other service; nor for the injury or damage
to person or property caused by fire or theft or by the elements or by other
tenants or persons in the Industrial Center, or resulting from the operation of
heating or air- conditioning or lighting apparatus, or from falling plaster, or
from steam, gas, electricity, water, rain, or dampness, which may leak or flow
from any part of the Building, or from the pipes, appliances, or plumbing work
of the same, or from any other place; nor for damages resulting from the acts or
omissions of Tenant, or any of Tenant's Agents or other occupants of the
Building.  Nor shall Landlord be liable for any loss or damage that Tenant may
sustain by reason of the closing or darkening of any of the windows in the
Premises through the erection of a new building or any addition to the Building
or otherwise, and the same shall not constitute a constructive eviction.  All
goods or property or personal effects stored or placed by the Tenant in or about
the Industrial Center shall be at the sole risk of the Tenant.
 
 
10

--------------------------------------------------------------------------------

 
 
13.2 Except for claims, fines, demands or causes of action arising from
Landlord's gross negligence or willful misconduct, Tenant shall defend,
indemnify and save Landlord harmless, and does agree to defend, indemnify and
save Landlord harmless, of and from all fines, claims, demands and causes of
action of every nature whatsoever arising or growing out of or in any manner
connected with Tenant's occupation or use of the Premises, Building, and Common
Areas, and every part thereof by Tenant and by any of Tenant’s Agents, including
without limiting the generality of the foregoing, any claims, demands and causes
of action for personal injury and/or property damage, and said indemnification
shall extend to every nature whatsoever which may be made upon, sustained or
incurred by Landlord by reason of any breach, violation or non- performance of
any term, covenant or condition hereof on the part of Tenant, or by reason of
any act or omission on the part of Tenant and/or any of any Tenant’s Agents.
Tenant agrees that this indemnification shall further extend to all costs
incurred by Landlord in any legal or administrative proceeding, including
reasonable attorney's fees, both at the trial and appellate levels.
 
13.3 Except for claims, proceedings, costs, losses or damages arising directly
or indirectly from Tenant's and/or any of Tenant’s Agents acts, negligence or
willful misconduct, Landlord shall defend, indemnify and hold Tenant harmless
from any and all claims, proceedings, costs, losses or damages, resulting to or
incurred by Tenant by reason of any material violation of law by Landlord,
willful malicious or tortuous acts of Landlord, any breach of this Lease by
Landlord, or the gross negligence of Landlord or Landlord's agents and employees
within the scope of their agency or employment respectively.
 
XIV - DAMAGE BY FIRE OR OTHER CASUALTY
 
Subject to the following sentences and to the last sentences of this Article,
if, through no act, fault or negligence of Tenant or any of Tenant’s Agents, the
Premises shall be partially damaged by fire or other casualty, the damage shall
be repaired by Landlord within ninety (90) days, and the rent, until such
repairs are made, shall be apportioned according to the portion of the Premises
which are still usable.  If the Premises and/or any portion of the Industrial
Center shall be partially or totally damaged by fire or other casualty and such
damage is caused, directly or indirectly, by the act, fault or negligence of
Tenant or any of Tenant’s Agents, the damage shall be repaired by Tenant,
subject to the terms hereof, and the rent shall not abate as to any portion of
the Premises and/or the Lease. If the damage shall be so extensive as to render
the Premises wholly untenantable, the rent shall cease until such time as the
Premises shall become tenantable, unless such damage was caused directly or
indirectly by Tenant or by any of Tenant's Agents, in which event the rent shall
not abate or cease.  However, if the damage is so extensive that the Premises
cannot be made tenantable within eight (8) months from the date of the fire or
other casualty, as reasonably determined by Landlord within sixty (60) days of
the date of casualty, either party shall have the right to terminate this Lease
upon ten (10) days written notice to the other unless such damage was caused
directly or indirectly by Tenant or by any of Tenant's Agents, in which event
Tenant shall not be entitled to terminate this Lease. In the event that any
question shall arise between Landlord and Tenant as to whether or not repairs
shall have been made with reasonable dispatch, due allowance shall be made for
any delays which may arise in connection with the adjustment of the fire
insurance loss and for any delays arising out of what are commonly known as
"labor troubles" or "material troubles" or from any other cause beyond
Landlord's reasonable control. In any event, Landlord shall not be liable to the
Tenant by reason of fire or other damage to the Building or the Premises, except
for the gross negligence or willful misconduct of Landlord and in no event shall
Landlord be liable to Tenant under this Lease notwithstanding any provision to
the contrary under the Lease for loss of business or income. Tenant specifically
acknowledges that it is not entitled and hereby waives and grants to Landlord
any and all of its rights, title and/or interest that Tenant may have to any
award for damages on account of the value of its leasehold interest (i.e., the
value of the remaining term of this Lease), caused by such casualty.
Notwithstanding anything to the contrary contained under this Article, Tenant
agrees that Landlord shall not be liable to repair and/or replace any of
Tenant’s (1) fixtures, inventory, personal property; or (2) improvements and/or
alterations made by or on behalf of Tenant, and Tenant, in addition to any other
insurance requirements hereunder, agrees to carry insurance for all such items
and Tenant further agrees that after Landlord completes any required work of
Landlord under this Article, that Tenant shall promptly proceed with reasonable
diligence and at Tenant’s sole cost and expense to replace and/or rebuild the
items referred to in this sentence to substantially the same condition prior to
such casualty and to otherwise make the Leased Premises suitable for Tenant’s
use.
 
 
11

--------------------------------------------------------------------------------

 
 
XV - CONDEMNATION
 
If the Building in which the Premises are located, or any material part of the
Industrial Center or Building (including parking) be condemned or taken under
the right of eminent domain by any competent authority for public use or is
taken by private purchase in lieu of condemnation, this Lease shall at the
option of either party terminate upon thirty (30) days notice to other party
(except Tenant shall not be entitled to terminate this Lease if Tenant is in
default under this Lease) and rent shall be paid pro rata to such termination
date without further liability or obligation of either party except the
Landlord’s obligation to return the security deposit, unless Tenant is in
default. Tenant shall have no right or claim to any part of the taking award,
Tenant specifically waiving any and all of its rights, title and/or interest
thereto, except that Tenant may make a claim against the condemning authority
(but not against Landlord) for any Tenant property or equipment taken, moving
costs, loss of profits and the unamortized value of any improvements made by
Tenant, if such claim does not effect Landlord’s award or claim.
 
XVI - NO ABATEMENT
 
Except as provided herein, no diminution or abatement of rent, or other
compensation, shall be allowed for damage or injury arising from an interruption
in the supply of any service or in Landlord's performing any obligation on
Landlord's part to be performed if the same be occasioned or caused by accident,
casualty or cause beyond Landlord's reasonable control. Landlord shall not be
required to furnish any of such "services" during any period wherein Tenant
shall be in default in the payment of rent, after notice and the applicable cure
period and otherwise subject to the terms of this Lease.
 
XVII - ABANDONMENT
 
In case Tenant shall abandon the Premises during the Term prior to the
expiration of the Term of this Lease, Landlord shall have the right to enter the
Premises after notice without instituting any proceeding either by force or
otherwise without being liable for damages therefor, and to relet the same, or
any part thereof, for the unexpired portion of the Term or longer and to collect
the rent therefor, and to apply the rents so collected to the payment of rent
and all other sums payable to Landlord. Tenant shall in such case remain
responsible to Landlord for any and all deficiency, loss and damage suffered by
Landlord, as provided in Article XIX.  For the purpose of this Article, the
Premises shall be deemed to have been abandoned when Tenant shall have left the
Premises and been away therefrom for at least thirty (30) consecutive days
without prior written notice to Landlord of Tenant's intent to vacate and
without securing the Premises to Landlord's reasonable satisfaction coupled with
the nonpayment of Base Rent and/or additional rent.
 
 
12

--------------------------------------------------------------------------------

 
 
XVIII - EVENT OF DEFAULT
 
18.1 The occurrence of any of the following, after notice (but only as
specifically required under this Article) from Landlord and any opportunity to
cure (but only as specifically provided for under this Article), shall
constitute an event of default (an "Event of Default") hereunder:
 
18.1.1   Failure of Tenant to pay, within three (3) days of Tenant's receipt of
written notice from Landlord thereof, any installment of rent, or additional
rental hereunder or any other sum herein required to be paid by Tenant provided
that Tenant is not in its 10 day grace period as outlined in Paragraph
3.3.herein.
 
18.1.2   [Intentionally omitted]
 
18.1.3 Abandonment (as defined in Article XVII) by Tenant of the Demised
Premises during the Term of this Lease.
 
18.1.4  The voluntary filing of a petition by Tenant for adjudication as a
bankrupt or insolvent, or for its reorganization or for the appointment of a
receiver or trustee of  enant's property whether before or after commencement of
the Term of this Lease; any reorganization or proceedings under the Federal
Bankruptcy Law; any assignment by Tenant for the benefit of creditors or other
"general assignment," as herein provided; or the taking possession of the
property of Tenant by any governmental officer or agency pursuant to statutory
authority for the dissolution or liquidation of Tenant, any of which under this
Subparagraph 18.1.4 shall constitute an automatic default on the part of Tenant
for which no notice shall be required.
 
18.1.5   In the event an involuntary petition is filed against Tenant for
adjudication as a bankrupt or insolvent, or for its reorganization or for the
appointment of a receiver or trustee of Tenant's property whether before of
after commencement of the Term of this Lease; any reorganization or proceedings
under the Federal Bankruptcy Law; and such petition, appointment, reorganization
and/or proceeding is not discharged or vacated within thirty (30) days, shall
constitute a default on the part of Tenant if no good faith effort has been made
by Tenant to cure the default or if said default cannot be cured.
 
18.1.6  [Intentionally omitted]
 
18.1.7   Tenant's failure in performing any other term, covenant or condition of
this Lease, which failure is not remedied within thirty (30) days after written
notice of same from Landlord, shall constitute a default on the part of Tenant.
 
 
13

--------------------------------------------------------------------------------

 
 
XIX - RIGHTS AND REMEDIES OF LANDLORD UPON DEFAULT BY TENANT
 
19.1 If the Tenant is in default as defined in Article XVIII after notice, if
required, from Landlord as hereinabove provided, and after expiration of the
applicable cure period, if any, then the Landlord, in addition to all rights and
remedies granted under the laws of the State of Florida and/or under this Lease,
shall have any or all of the following additional rights:
 
19.1.1   To re-enter and remove all persons and property from the Demised
Premises, and any such property may be removed and stored in a public warehouse
or elsewhere at the cost of and for the account of Tenant, without being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby.
 
19.1.2   Terminate the Lease and re-let the Premises for account of the Landlord
or, within the sole discretion of Landlord, the Demised Premises may be re-let
for the account of the Tenant. Landlord may re-let the Premises for the
remainder of such unexpired period of this Lease or longer for any rental
obtainable, making such usual or special repairs, alterations and doing such
painting for any new tenant as it may in its sole discretion deem advisable.
Tenant shall remain liable for the balance of the rent remaining due hereunder
for the balance of the Lease and otherwise for all expenses (including but not
limited to commissions payable to any real estate agent or broker) of Landlord
in re-letting, re- entering, repossessing, altering, repairing and re-renting
the Premises, less any excess rent collected.  Any suit brought by Landlord to
enforce the collection of any deficiency shall not prejudice Landlord's right to
enforce the collection of any further deficiency for a subsequent period.
 
19.2 If any part of the rent shall remain due and unpaid thirty (30) days after
notice that the same is past due and payable, Landlord shall have the option of
declaring the balance of rent for the remainder of the Term of this Lease to be
immediately due and payable, and Landlord may then proceed immediately to
collect the present value of the same, or terminate this Lease should Tenant
fail to pay the balance of such rent due for the remainder of the Term with
Tenant remaining liable for the balance of the rent due hereunder.  For purposes
of this Paragraph, "balance" means the rent for the remainder of the Term plus,
for each remaining year of the Term of this Lease and pro rata for any part of
such year, the yearly average of the Tenant's Proportionate Share of Operating
Expenses to be paid by the Tenant for the Term of this Lease.  For purposes of
this Paragraph, "present value" shall be determined by discounting the amount of
claimed rent for the remainder of the Term, using a discount rate equal to the
Federal Reserve Bank of Miami, Florida, then existing at the time of default.
 
19.3 Tenant agrees to pay all costs and expenses of collection and reasonable
attorney's fees on any part of said rental that may be collected by an attorney,
whether suit is instituted or not; and further, in the event that Tenant fails
to promptly and fully perform and comply with each and every condition and
covenant hereunder and the matter is turned over to Landlord's attorney, Tenant
shall pay Landlord a reasonable attorney's fee plus costs, where necessary,
whether suit is instituted or not.
 
19.4 If Landlord fails to perform or observe any of Landlord's obligations
hereunder on the part of Landlord to be performed for a period of thirty (30)
days after written notice thereof from Tenant to Landlord specifying such
failure, and if Landlord shall have failed to commence to cure within such
thirty (30) day period, and thereafter, shall have failed to diligently and
continuously proceed therewith to completion in full satisfaction of such
breach, then, in addition to any other right or remedy which Tenant may have
hereunder, or at law or in equity, Tenant shall have the right to terminate this
Lease.
 
 
14

--------------------------------------------------------------------------------

 
 
XX - ASSIGNMENT OR SUBLETTING OF TENANT'S INTEREST
 
Subject to the following sentences, Tenant shall not be permitted to assign or
sublease the Premises in whole or in part or to sell, transfer or mortgage this
Lease.  Provided Landlord consents in writing, which consent shall not be
unreasonably withheld, Tenant shall have the right to assign this Lease or
sublet the Demised Premises or any portion thereof.  Nothing in this Lease shall
prohibit the assignment of this Lease or the subletting of the Demised Premises
to any parent, subsidiary or affiliate company of Tenant.  Provided, however,
notwithstanding anything to the contrary in the previous sentences, any such
assignment or subletting shall require such assignee or subtenant to sign a
counterpart of this Lease as if such assignee or subtenant were an original
Tenant hereunder agreeing to be bound by all of the terms and provisions of this
Lease and provided further that Tenant hereunder and each previous permitted
assignee and subtenant shall remain liable under this Lease, as Tenant, and
shall remain liable for complying with all provisions under this Lease.
 
If Tenant is a limited liability company, corporation or partnership, an
assignment shall be deemed to have occurred (thus requiring Landlord’s
consent),  if  any of the following occur: (i) if at any time during the Lease
Term, more than fifty (50%) percent of the person or persons as of the date of
this Lease who are members, shareholders or partners, as applicable, and
managers thereof cease to  be members,  shareholders or partners,  as
applicable,  and managers of said entity; or  (ii) if there is a change in
control of Tenant. For purposes of this provision, the term “control” shall mean
the possession (directly or indirectly) of the power to direct or cause  of
direction of management and policies of Tenant either by ownership, membership,
capital interest, stock interest and/or equity interest, or otherwise.
 
For the purposes of this Lease, the entering into of any management agreement or
any agreement in the nature thereof transferring  control  or
any  substantial  percentage  of  the profits and losses from business
operations of Tenant in the Demised Premises to a person or entity other than
Tenant, or otherwise having substantially the same effect,  shall  also  be
treated for all purposes as an assignment of this Lease and shall be governed by
the provisions of this Section XX.
 
XXI - COLLECTION OF RENT FROM OTHERS
 
If the Tenant's interest in this Lease be assigned, or if the Premises or any
part thereof be sublet, Landlord may, after default by Tenant, collect rent from
the assignee or sub-tenant and apply the net amount collected to the rent due
from Tenant.  No such collection shall be deemed a waiver of the covenant herein
against the sale, transfer, mortgage, assignment and subletting or a release of
Tenant from the performance of the covenants herein contained. In the event of
such default, Tenant hereby assigns the rent due from the sub-tenant or assignee
to Landlord and hereby authorizes such sub-tenant or assignee to pay the rent
directly to Landlord.
 
XXII - INSURANCE
 
22.1 Landlord shall at all times during the Term of this Lease, at its expense,
maintain a policy or policies of insurance with premiums paid in advance issued
by an insurance company qualified and licensed to do business in the State of
Florida insuring the Demised Premises and Building against losses or damage by
fire, explosion or other insurable hazard and contingencies (all within
Landlord’s sole and absolute discretion) at such amount or amounts as Landlord
shall determine (within Landlord’s sole and absolute discretion), provided
nevertheless that Landlord shall not be obligated to insure any equipment,
fixtures, goods or supplies owned by Tenant or any improvements to the Demised
Premises which Tenant may construct and install on the Demised Premises.
Furthermore, Landlord shall maintain and carry in full force and effect during
the Term of this Lease comprehensive liability insurance with respect to the
Demised Premises in an amount not less than One Million Dollars ($1,000,000.00).
Tenant shall carry such other insurance with respect to Tenant's work in the
Demised Premises (including any such subsequent alterations, additions or
improvements) covering all of Tenant’s property, improvements and inventory as
may be reasonably prescribed by Landlord and at such amounts (but in no event
more than the full replacement costs) as may be prescribed by Landlord,
including but not limited to 100% builder's risk insurance on a non-reporting
form and workmen's compensation for the full amount required by law from and
after the date of the commencement of such work.
 
 
15

--------------------------------------------------------------------------------

 
 
22.2 Tenant agrees to carry a policy or policies of commercial general liability
insurance, with premiums paid in advance and at its sole cost and expense, in
the amount of One Million Dollars ($1,000,000.00) per occurrence for bodily
injury, personal injury or death of persons occurring and contractual liability.
 
22.3 Tenant shall not stock, use or sell or permit or suffer to be stocked, used
or sold any article or do anything in or about the Demised Premises which may be
prohibited by or violate any insurance policies covering the Demised Premises or
the rules and regulations of the Fire Insurance Rating Organization having
jurisdiction or any similar body, or which will increase any insurance rates and
premiums on the Demised Premises by reason of such use.  If as a result of any
failure of Tenant, or anyone claiming by, through or under Tenant, to comply
with the foregoing sentence of this Sub-Article, the insurance rates applicable
to any policies of insurance covering the Demised Premises, shall be increased,
Tenant agrees to pay the portion of the premiums for said insurance which shall
be attributable to such higher rates. In determining whether any increase in
such rates is the result of any of the acts or omissions of Tenant or anyone
claiming by, through or under Tenant, a schedule or rule book issued by the
applicable rating organization or the rating procedures or rules of the
insurance companies that have increased their insurance as aforesaid shall be
evidence of the several items and charges which make up the insurance rates and
premiums on the Demised Premises.
 
22.4 Notwithstanding anything to the contrary contained under this Lease, Tenant
hereby waives and releases all claims, liabilities and causes of action against
Landlord and its agents, shareholders, officers, directors, servants or
employees for loss or damage to, or destruction of, any of the improvements,
fixtures, equipment, supplies, merchandise and other property, whether that of
Tenant or of others, upon or about the Demised Premises resulting from fire,
explosion or the other perils included in standard extended coverage insurance,
whether caused by the negligence of Landlord or of Tenant or otherwise.  Tenant
agrees immediately after the execution of this Lease to give written notice of
the terms of the waiver contained in this Sub-Article
 
22.4, to its insurance company and to have such insurance policies properly
endorsed to provide that the carriers of such policies waive all rights of
recovery under subrogation or otherwise against Landlord.
 
22.5 Subject to the previous provisions of this Article 22, all insurance
policies carried by Tenant shall: (i) name Landlord as an additional insured;
(ii) be issued by an insurance company licensed to do business in the State of
Florida and having at minimum an A rating under Bests Rating System; and (iii)
provide that said insurance shall not and may not be canceled prior to scheduled
expiration unless the insurance company endeavors to give Landlord at least
thirty (30) days prior written notice of such early cancellation.  Said policy
or policies, or certificates thereof shall be delivered to Landlord by Tenant
upon taking possession by Tenant of the Premises and thereafter at the
reasonable advance written request of Landlord.  All premiums with respect to
all said policies shall be paid in advance and all such policies shall be
approved by Landlord.
 
 
16

--------------------------------------------------------------------------------

 
 
XXIII - RIGHT OF LANDLORD TO USE ENTRANCES, ETC., AND TO CHANGE SAME
 
23.1 Tenant shall permit Landlord to erect, use and maintain pipes and conduits
in and through the Demised Premises.  Upon reasonable (i.e., at least 24 hours)
notice except in the case of emergency, Landlord or its agents or designees
shall have the right to enter the Demised Premises for the purpose of making
such repairs or alterations as Landlord shall be required to provide, or shall
have the right to make under the provisions of this Lease and, subject to the
foregoing, shall also have the right to enter the Demised Premises for the
purpose of inspecting them or exhibiting them to prospective purchasers or
tenants of the Building or to prospective mortgagees or to prospective assignees
of any such mortgagees.  Landlord shall be allowed to take all material into and
upon the Demised Premises that may be reasonably required for the repairs or
alterations above-mentioned. Landlord agrees that any such repairs or
alterations shall be done in such manner as to not unreasonably interfere with
the Tenant's use and enjoyment of the Demised Premises.
 
23.2 During the six (6) months prior to the expiration of the term of this
Lease, including any extensions thereof, Landlord may exhibit the Demised
Premises to prospective tenants at reasonable hours.
 
XXIV - EXAMINATION OF PREMISES AND NO ORAL REPRESENTATION
 
Subject to the provisions of Paragraph 4.2 above, the taking of possession of
the Premises by Tenant shall be conclusive evidence that the Premises were in
good and satisfactory condition at the time such possession was taken, that
Landlord has completed any required Landlord work and shall constitute the
acknowledgment that Tenant accepts the Premises as to their status and condition
as aforesaid on the date of the commencement of the Term hereof. No
representations, except those contained herein, have been made on the part of
Landlord with respect to the order, repair or condition of the Premises or the
Building.
 
XXV - SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
 
25.1 Provided Tenant is not disturbed in its possession and enjoyment of the
Premises so long as Tenant is not in default hereunder, Tenant agrees that upon
request by Landlord it will subordinate its rights hereunder to the lien of any
mortgage, ground lease or any other method of financing now or hereafter secured
upon the land, the Industrial Center, the Building and/or the Premises and/or
all the buildings now or hereafter built or to be built in the Industrial Center
by Landlord and to any and to all advances made or to be made thereunder and to
the interest thereon and to all renewals, replacements, consolidations and
extensions thereof.
 
25.2 This Article is self-operative and no further instrument of subordination
shall be required.  In confirmation of such subordination, Tenant shall promptly
execute such further instruments as may be reasonably requested by the Landlord
to evidence such subordination, and the failure of Tenant to comply with the
foregoing shall constitute a default hereunder. Tenant, at the option of any
mortgagee, agrees to attorn to such mortgagee in the event of a foreclosure sale
or deed in lieu thereof subject to the terms hereof. Landlord agrees to use
reasonable efforts to obtain a nondisturbance agreement from Landlord’s Lender
with respect to Tenant.
 
 
17

--------------------------------------------------------------------------------

 
 
25.3 The liability of the Landlord or its assigns under this Lease shall exist
only so long as such person is the owner of the subject real estate, and such
liability shall not continue or survive after transfer of ownership. Transfer
shall not operate to release or affect any liability of Landlord to Tenant for
claims, losses or liabilities arising prior to the date of transfer.
 
25.4 Tenant agrees in the event of any act or omission by Landlord which would
give Tenant the right to terminate this Lease or to claim a partial or total
eviction, Tenant shall not exercise any such right: (i) until it has notified in
writing the holder of such mortgage which at the time shall be a lien on the
Premises of such act or omission; (ii) until, subject to the next Subparagraph
25.4 (iii), a reasonable period, not exceeding thirty (30) days for remedying
such act or omission shall have elapsed following the giving of such notice to
the holder; and (iii) such holder with reasonable diligence, shall not have so
commenced and completed to remedy such act or omission or to cause the same to
be remedied within the aforesaid thirty (30) day period unless such remedy
cannot be completed within said thirty (30) days, in which event said thirty
(30) days shall be extended during the period of time such holder exercises due
diligence to effectuate said remedy to completion. If such mortgage is
foreclosed, or if the Building is conveyed to the mortgagee or its designee in
lieu of foreclosure, then upon request of the mortgagee, Tenant will attorn to
the purchaser at any foreclosure sale thereunder or to the grantee of such
conveyance, and Tenant will execute and deliver such instruments or agreements
as may, in the reasonable judgment of such purchaser or grantee subject to the
terms hereof, be necessary or appropriate to evidence such attornment.
 
XXVI - HOLDING OVER
 
If the Tenant retains possession of the Premises or any part thereof after the
termination of the Term or any extension thereof, without the Landlord’s
consent, by lapse of time, or otherwise, the Tenant shall pay the Landlord rent
at double the rate of rent payable for the year immediately preceding said
holdover for the time the Tenant thus remains in possession. The provisions of
this paragraph do not waive the Landlord's rights of reentry subject to the
terms hereof or any other right hereunder.  Any retention of the Premises after
the termination of this Lease or any extension thereof shall be considered as a
month to month holdover unless otherwise agreed to in writing by both parties.
 
XXVII - CERTIFICATE BY TENANT
 
Tenant shall deliver to Landlord or to its mortgagees, auditors, or prospective
purchaser, or to the owner of the fee, when requested by Landlord from time to
time, a certificate to the effect that this Lease is in full force and effect
and that Landlord is not in default therein or stating specifically any
exceptions thereto.  Failure to give such a certificate within thirty (30) days
after Tenant's receipt of written request therefor, shall be a Tenant breach of
this Lease.
 
XXVIII - REMEDIES CUMULATIVE
 
The various rights, remedies, powers and elections of Landlord reserved,
expressed or contained in this Lease, are cumulative and no one of them shall be
deemed to be exclusive to the others or of such other rights, remedies, powers,
options or elections as are now, or may hereafter be, conferred upon Landlord by
law.
 
 
18

--------------------------------------------------------------------------------

 
 
XXIX - NO WAIVER OF PERFORMANCE
 
No waiver by either party of any provision hereof shall be deemed to have been
made unless such waiver be in writing signed by either party.  The failure of
either party to insist upon the strict performance of any of the covenants or
conditions of this Lease, or to exercise any option herein conferred, shall not
be construed as waiving or relinquishing for the future any such covenants,
conditions or option, but the same shall continue and remain in full force and
effect. No act of Landlord or its agent during the Term hereof shall be deemed
an acceptance of a surrender of the said Premises unless made in writing and
personally subscribed by Landlord or otherwise made in accordance with the terms
hereof; neither shall the delivery of the keys to the Premises by Tenant to
Landlord or its agents alone be deemed a surrender and acceptance thereof. No
payment by Tenant of a lesser amount than the monthly rent herein stipulated
shall be deemed to be other than on account of the stipulated rent.
 
XXX - NOTICES
 
All notices shall be in writing.  Any notice by Landlord to Tenant shall be
deemed to be duly given if sent by United States mail, registered or certified
with return receipt requested and postage prepaid, addressed to Tenant as
provided otherwise below except that any 3-day notice shall be deemed to be duly
given if sent as aforesaid or posted at the Premises. Any notice by Tenant to
Landlord shall be deemed duly given if sent by registered or certified mail with
return receipt requested and postage prepaid to Landlord and also to the agent
of Landlord charged with the renting and management of the Building, as
specified below, and/or as provided otherwise below:
 

As to Landlord at: MERRILL INDUSTRIAL CENTER, INC.   c/o Berger Commercial
Realty Corp.   1600 SE 17th Street Causeway   Suite 200   Fort Lauderdale, FL
33316     With a copy to: EVAN R. MARBIN, ESQUIRE   EVAN R. MARBIN & ASSOCIATES,
P.A.   48 East Flagler Street   Penthouse 104   Miami, Florida  33131     As to
Tenant: RANDOM SOURCE, INC.   3400 SW 26th Terrace, A-8   Dania Beach, Florida 
33312

 
Such notice addresses may be changed from time to time by either party, in
writing to the other.
 
XXXI - SURRENDER AT EXPIRATION OF TERM
 
Subject to Article XI above, Tenant agrees, at the expiration of the Term, to
quit and surrender the Premises hereby demised and everything belonging to or
connected therewith in a good and orderly condition, reasonable wear and use and
casualty alone excepted, and to remove, unless otherwise prohibited under other
terms of this Lease, all signs, advertisements and rubbish from the Premises
and/or the Building attributable to Tenant's use; and Tenant hereby expressly
authorizes Landlord, as the agent of Tenant, to remove such rubbish and make
such changes and repairs as may be reasonably necessary to restore the Premises
to such condition at the expense of Tenant.


 
19

--------------------------------------------------------------------------------

 
 
XXXII - RULES AND REGULATIONS
 
Tenant agrees to observe and comply with and Tenant agrees
thatallofTenant’sAgentsandallpersonsvisitinginthe Premises will observe and
comply with the rules and regulations as Landlord may from time to time deem
necessary and prescribed in writing for the reputation, safety, care and
cleanliness of the Building and the Industrial Center, and the preservation of
good order therein and the comfort, quiet and convenience of other occupants of
the Building and the Industrial Center, which rules and regulations shall be
deemed terms and conditions of this Lease. The initial rules and regulations are
attached hereto as Exhibit "B" to form a part hereof as if herein fully recited.
Tenant acknowledges having reviewed and accepted same.
 
XXXIII- SECURITY DEPOSIT
 
Tenant has deposited the Security Deposit identified in Subparagraph 3.2 above
with the Landlord upon execution of this Lease as security for the full and
faithful performance and observance by Tenant of all of the terms, covenants and
conditions in this Lease contained and on its part to be performed and
observed.  If Tenant fails in the performance or observance of any of such
terms, covenants and conditions, whether in the payment of rent or any other
sums or charges due hereunder or otherwise, Landlord may use, apply or retain
the whole or any part of the Security Deposit to the extent required for the
payment of any of the same or for the reimbursement to Landlord of any amount
expended by Landlord in curing such failure, including, without limitation, any
damages or deficiency in the reletting of the Demised Premises whether such
damages or deficiency accrue before or after summary proceedings or other
re-entry of the Demised Premises by Landlord after an Event of
Default.   Promptly after such use, application or retention of any such sum by
Landlord, Tenant shall pay to Landlord, as additional rent hereunder, an amount
equal to the sum so used, applied or retained which shall be added to and become
a part of the Security Deposit. To the fullest extent permitted by law, Landlord
shall not be obligated to pay any interest on the Security Deposit and Landlord
shall be permitted to so use the Security Deposit for any purpose Landlord
desires, within its sole, absolute and unfettered discretion (including but not
limited to investing any part or all of the Security Deposit for Landlord’s
financial gain), and to commingle same with other funds of Landlord. Within
sixty (60) days following the expiration or earlier termination of the Term
hereof, Landlord shall return the Security Deposit or that portion thereof
remaining after Landlord shall have applied so much thereof as shall be
necessary to cure any  outstanding defaults of Tenant.  If Landlord shall sell
or otherwise transfer the Industrial Center or any part thereof which shall
include the Demised Premises, Landlord shall have the right to transfer the
Security Deposit to the transferee thereof and such transfer shall constitute
full and automatic release of the transferring party by Tenant from all
liability for the return of the Security Deposit then and thereafter, and Tenant
agrees in such event to look solely to such transferee or purchaser for the
return of the Security Deposit.
 
XXXIV - MISCELLANEOUS
 
It is understood that any dimensions, sizes or square footage on working or
renting plans or statements by Landlord or any Landlord agent are merely
approximations and whether such plans are attached or are made part of this
Lease or not, Landlord shall not be liable, and this Lease shall not be void or
voidable and Tenant shall not be entitled to a reduction of any rent, including
but not limited to Base Rent or CAM charges, because the actual square footage
of the Premises differs from the amount described in Article I and/or whether or
not attributable to exigencies arising during construction, alteration or
preparation for Tenant's occupancy.  Transfer of ownership shall not operate to
release or affect any liability of Landlord to Tenant for claims arising prior
to the date of transfer.
 
 
20

--------------------------------------------------------------------------------

 
 
XXXV - QUIET POSSESSION AND OTHER COVENANTS
 
Landlord covenants that if and so long as Tenant is not in default hereunder,
Tenant shall quietly enjoy and shall not be disturbed in its possession of the
Premises and shall have the non- exclusive right in common with Landlord and
others present and future owners, tenants and their agents, employees, shippers,
suppliers, customers, licensees and sub-tenants to use the Common Areas for its
appropriate uses, throughout this Lease Term.
 
XXXVI - BROKERAGE
 
Each party warrants that it has had no dealings with any broker or agent other
than with Berger Commercial Realty Corp. in connection with this Lease and each
party covenants to pay, hold harmless and indemnify the other from and against
any and all costs, expense or liability for any compensation, commissions and
charges claimed by any other broker or agent with respect to this Lease or the
negotiation thereof.
 
XXXVII - APPLICABLE LAW AND CONSTRUCTION
 
The laws of the State of Florida shall govern the validity, performance and
enforcement of this Lease.  The invalidity or unenforceability of any provision
of this Lease shall not affect or impair any other provision.  All negotiations,
considerations, representations and understandings between the parties are
incorporated in this Lease.  The index preceding this Lease, if any, and the
headings of the several articles and sections contained herein are for
convenience only and do not define, limit or construe the contents of such
articles or sections.
 
XXXVIII - LANDLORD'S WORK AND TENANT'S WORK
 
If Landlord or Tenant are improving the Demised Premises in any manner, all such
improvements, the nature thereof and the manner of accomplishing same is
described in Exhibit "C", to form a part hereof as if herein fully recited.
 
XXXIX - NON-RECORDATION
 
Subject to the last sentence of Paragraph 11.2 above, it is mutually agreed by
and between Landlord and Tenant that Tenant shall not cause this Lease to be
recorded among the Public Records of this, or any other County, State of Florida
and in the event this Lease (or any memorandum thereof) is recorded among the
Public Records without the prior written consent of Landlord which consent shall
be given or not given within Landlord’s sole discretion, then same shall
constitute an Event of Default on the part of Tenant.
 
XL - TIME IS OF THE ESSENCE
 
Time is of the essence in this Lease. Any references herein to a time period
shall, in the computation thereof include Saturdays, Sundays and legal holidays
and any time period provided for in this agreement which shall end on a
Saturday, Sunday or legal holiday shall extend to 5 p.m. of the next full
business day.
 
XLI- AUTHORITY OF SIGNATORY
 
The signatories to this Lease are each duly authorized to execute and deliver
this Lease on behalf of the party for which he or she is executing the Lease.
Upon the signing of this Lease, the Lease is and shall be binding upon such
party for which signature is given.
 
 
21

--------------------------------------------------------------------------------

 
 
XLII - ADDITIONAL CONSTRUCTION
 
 
In case any excavation shall be made for any new or additional building or
improvements or for any other purpose including but not limited to the
construction of any new parking facilities upon the land adjacentto
ornearthePremises, Tenantwillafford to Landlord, or the person or persons, firms
or corporations causing or making such excavation, and/or construction a license
to enter upon the Premises upon reasonable (i.e., at least seven (7) days)
notice for the purpose of doing such work as Landlord or such person or persons,
firms or corporation shall deem to be reasonably necessary to preserve the walls
or structures of the Building from damage, and toprotect the Building by proper
securing of foundations. Insofar as Landlord shall have control over the same,
all such work shall be done in a manner as will not unreasonably interfere with
the operation of Tenant's business in the Premises. Tenant shall have no claim
against Landlord and/or any third party if any of the foregoing changes
obstructs or eliminates any views and or windows Tenant may have in the
Premises.
 
XLIII - WAIVER OF SUBROGATION
 
Notwithstanding anything to the contrary contained under this Lease, Tenant
hereby releases and relieves the Landlord, and waives its entire right of
recovery against the Landlord for loss or damage arising out of or incident to
the perils insured against, which perils occur in, on or about the Premises,
whether due to the negligence of Landlord or its agents, employees, contractors
and/or invitees.Tenant shall, upon obtaining the policies of insurance required
here under, give notice to the insurance carrieror carriers that the foregoing
waiver of subrogation is contained in the Lease.
 
 
22

--------------------------------------------------------------------------------

 
 
XLIV. CONSTRUCTION OF LEASE
 
Tenant acknowledges that there shall be no doctrine, whether expressed or
implied, with respect to this Lease, that any provision or the interpretation
thereof be construed against the drafter.
 
XLV. ENVIRONMENTALLY HAZARDOUS MATERIAL INDEMNIFICATION
 
Landlord warrants that the Premises, at the commencement of the Lease, is free
from any environmentally hazardous materials and that the Tenant will maintain
the Premise as such. Landlord agrees to hold Tenant harmless from and against
any and all claims, judgments, damages, penalties, fines, liabilities, suits and
costs arising from environmentally hazardous materials being found on the
Premises attributable to the period prior to Tenant’s occupancy.
 
XLVI.  COMPLIANCE WITH ENVIRONMENTAL LAWS.
 
Except as otherwise provided in Article XLV, Tenant at its sole cost and
expense, shall strictly comply with any and all applicable federal, state and
local environmental laws, rules, regulations, permits and orders (collectively,
“Environmental Laws”) affecting the Premises and/or the business operation of
Tenant conducted on the Premises, relating to generation, recycling, reuse,
sale, storage, handling, transport, disposal, or presence of any "Hazardous
Materials" or "Hazardous Substances" (as either term is defined in any
applicable local, state or federal law) on the Premises where they are now in
effect or as may be promulgated or amended from time to time. Tenant will not
permit or allow the generation, release, manufacture, recycling, reuse, sale,
storage, handling, transport, presence or disposal of any Hazardous Materials or
Hazardous Substances on, in, under or from the Premises.  Tenant shall promptly
notify Landlord and provide copies promptly following receipt of all complaints,
claims, citations, demands, inquiries, reports or notices relating to the
condition of the Premises or compliance with Environmental Laws. Tenant agrees
that Landlord and Landlord's agents and independent contractors may enter and
inspect the Premises at any time, and from time to time, to verify that Tenant's
operations on the Premises do not violate any of the provisions of this
Paragraph. In the event such investigations disclose that Tenant is in default
under this Paragraph, Tenant shall, immediately upon demand, reimburse Landlord
for all costs and expenses of such investigations; moreover, Landlord may, at
its option, undertake such steps as it deems necessary to cure such default and
to bring the Premises into compliance with the terms of this Paragraph, and
Tenant shall, immediately upon demand, reimburse Landlord for all costs and
expenses incurred in curing such default and bringing the Premises into
compliance with the terms of this Paragraph. Except for causes not directly or
indirectly attributable to the acts or negligence of Tenant or of any of
Tenant’s Agents, Tenant hereby indemnifies, defends and holds Landlord and
Landlord's agents harmless from and against any and all claims, demands,
damages, losses, liens, liabilities, penalties, fines, lawsuits and other
proceedings, costs, expenses (including, without limitation, reasonable
attorneys fees and costs at trial and appellate levels), arising directly or
indirectly from, or in any way connected with, the presence, or use, generation,
treatment or storage on, under or about the Premises of any Hazardous Materials
or Hazardous Substances, or the disposal or release of Hazardous Materials or
Hazardous Substances under the Premises, the presence of any Hazardous Materials
or Hazardous Substances off the Premises as a result of any use on the Premises,
any violation of any Environmental Law, the cost of any necessary inspection,
audit, clean-up or the detoxification of the Premises and the preparation and
the implementation of any closure, remedial or other required plans, consent
orders or licenses or any default by Tenant under this Paragraph.  The
indemnification of this paragraph is the personal obligation of Tenant and shall
survive the termination of this Lease.  Except as to any Hazardous Substances
directly attributable to Landlord's acts, Landlord has no obligation to remove
or otherwise clean any Hazardous Substances, and this Lease shall not be
construed as creating any such obligations.
 
 
23

--------------------------------------------------------------------------------

 
 
XLVII. DEFINITION OF ADDITIONAL RENT AND RENT.
 
Without limiting any other provisions of this Lease, it is expressly understood
and agreed that CAM charges, utility charges, trash removal charges and all
other charges which the Tenant is required to pay hereunder, together with all
interest and penalties that may accrue thereon, shall be deemed to be additional
(but not base) rent, and in the event of non-payment thereof by the Tenant, the
Landlord shall have all of the rights and remedies with respect thereto as would
accrue to the Landlord for non-payment of Base Rent. The term “rent” or “rental”
or similar words as used in this Lease shall mean Base Rent, CAM charges, and
all monies and sums due to Landlord as additional rent. Provided, however, sales
tax shall not be deemed as additional rent hereunder.
 
XLVIII. AUTHORITY TO EXECUTE
 
Tenant acknowledges and represents that all proper action under relevant limited
liability law has been complied with in connection with the execution of this
Lease, that any party signing this Lease on behalf of Tenant has been granted
authority to execute this Lease by all proper parties, and such person’s
signature to this Lease shall be binding upon Tenant.
 
XLIX.  LANDLORD APPROVAL
 
Any consent or approval required or permitted of Landlord shall, unless
otherwise specifically provided otherwise, mean that such consent or approval
will not be unreasonably denied.
 
XLX.  RADON GAS
 
Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.
 
XLXI. ENTIRE AGREEMENT
 
IT IS EXPRESSLY AGREED BY TENANT, AS A MATERIAL CONSIDERATION FOR THE EXECUTION
OF THIS LEASE, THAT THIS LEASE, WITH THE SPECIFIC REFERENCES TO EXTRINSIC
DOCUMENTS, IS THE ENTIRE AGREEMENT OF THE PARTIES; THAT THERE ARE, AND WERE, NO
VERBAL REPRESENTATIONS, WARRANTIES, UNDERSTANDINGS, STIPULATIONS, AGREEMENT OR
PROMISES PERTAINING TO THE SUBJECT MATTER OF THIS LEASE OR OF ANY EXPRESSLY
MENTIONED EXTRINSIC DOCUMENTS THAT ARE NOT INCORPORATED IN WRITING IN THIS
LEASE. ALL EXHIBITS TO THIS LEASE ARE ATTACHED HERETO AND INCORPORATED HEREIN BY
THIS REFERENCE.
 
XLXII.  LIMITATION OF WARRANTIES
 
LANDLORD AND TENANT EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED
WARRANTIES OF MERCHANTABILITY, HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
OF ANY OTHER KIND ARISING OUT OF THIS LEASE, AND THERE ARE NO WARRANTIES WHICH
EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS LEASE.
 
XLXIII.  SUBMISSION OF LEASE
 
Submission of this Lease to Tenant for signature does not constitute a
reservation of space or an option to lease.  This Lease is not effective until
execution by and delivery to both Landlord and Tenant.
 
 
24

--------------------------------------------------------------------------------

 
 
The remainder of this page is intentionally blank.

 
 
 
 
 
 
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the respective parties have hereunto set their hands and
seals and/or affixed their seals and caused these presents to be executed by
their duly authorized officers the day and year first written above.
 

Signed, Sealed and Delivered in the Presence of:   "LANDLORD"      
MERRILL INDUSTRIAL CENTER, INC., a Florida corporation             By:      (as
to "LANDLORD")   Sherrie Marbin,             Attest:      (as to "LANDLORD")    
              [SEAL]               "TENANT"       RANDOM SOURCE, INC.,       a
Florida corporation             By:      (as to "TENANT")         Name:         
      Attest:      (as to "TENANT")                   [SEAL]  

 
 
26

--------------------------------------------------------------------------------

 
 

STATE OF FLORIDA ) COUNTY OF DADE )

 
The foregoing instrument was acknowledged before me this _________ day of April,
2011, by SHERRIE MARBIN of MERRILL INDUSTRIAL CENTER, INC., a Florida
corporation, who is personally known to me or who has produced ______________ as
identification.
 

          Name:   NOTARY PUBLIC, State of Florida   Commission No.:

 
My Commission Expires:
 

STATE OF FLORIDA ) COUNTY OF BROWARD )

 
The foregoing instrument was acknowledged before me this ________ day of
December, 20010, by ____________, ___________ of ______________, a Florida
corporation, who is personally known to me or who has produced ____________ as
identification.
 

          Name:   NOTARY PUBLIC, State of Florida   Commission No.:

 
My Commission Expires:


 
27

--------------------------------------------------------------------------------

 
 
EXHIBITS
 

  EXHIBIT "A" - FLOOR PLANS   EXHIBIT "B" - RULES AND REGULATION   EXHIBIT "C" -
LANDLORD'S AND TENANT'S WORK   EXHIBIT “D” – OPTION TO RENEW   SUPPLEMENT "1" -
COMMENCEMENT DATE   DESIGNATION OF RESIDENT AGENT

 
 
 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT A - FLOOR PLAN
 
[rand_ex106001.jpg]
 
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT B - RULES AND REGULATIONS
 

1. Tenant, its officers, Agents, servants, shippers, suppliers, customers, and
employees shall not block or obstruct any of the Common Areas of the Industrial
Center or place, empty or throw any rubbish, litter, trash or material of any
nature into such Common Areas, or permit such Common areas to be used at any
time except for ingress and ingress of Tenant, its officers, Agents, servants,
shippers, supplier employees, patrons, licensees, customers, visitors or
invitees.     2. No sign, door plaque, advertisement or notice shall be
displayed, painted or affixed by Tenant or by any of Tenant’s Agents, in or on
any part of the outside of the Building, the Premises or the Industrial Center
without prior written consent (which may be unreasonably withheld) of Landlord
and then only of such color, size, character, style and material and in such
places as shall be approved and designated by Landlord.All signs shall comply
with all applicable codes and laws.  Signs on doors and entrances to Premises
shall be placed thereon by a contractor designated by Landlord and paid for by
Tenant.     3. Landlord will not be responsible for lost or stolen property,
equipment, money or any article taken from Demised Premises, Building or Common
Areas.     4. Neither Tenant nor any of Tenant’s Agents shall use the Premises
for housing, lodging or sleeping purposes or for the cooking or preparation of
food without prior written consent of Landlord.     5. No additional locks shall
be placed on any door in the Premises without the prior written consent of
Landlord. Landlord may at all times keep a pass key to the Premises. All
keys  shall be returned to  Landlord promptly upon termination of this Lease.  
  6. All plate and other glass now in Premises which is broken shall be replaced
by and at expense of Tenant under the direction of Landlord.     7. Tenant shall
give Landlord prompt notice of all accidents to or defects in air conditioning
equipment, plumbing, electric facilities or any part of appurtenance of
Premises, but shall be repaired by Tenant.     8. The plumbing facilities shall
not be used for any other purposes than that for which they are constructed, and
no foreign substance of any kind shall be thrown therein; and the expense of any
breakage, stoppage, or damage (whether or not causedby Tenant) resulting from a
violation of these provisions shall be borne by Tenant.     9. All contractors
and/or technicians performing work for Tenant within the Premises shall be
licensed and insured. This shall apply to all work including, but not limited to
installation affecting floors, walls, windows, doors, ceilings, equipment or any
other physical feature of the Premises. None of this work shall be done by
Tenant without Landlord's prior written approval.     10. Neither the Premises
nor any part of the Industrial Center may be used for manufacturing purposes.  
  11. Canvassing, soliciting and peddling in the Industrial Center is prohibited
and each Tenant shall cooperate to prevent the same. In this respect, Tenant
shall promptly report such activities to Landlord.

 
 
30

--------------------------------------------------------------------------------

 
 

12. Neither Tenant nor any of Tenant’s Agents shall go upon the roof of the
Building without the prior written consent of the Landlord.     13. Tenant shall
provide, at its sole cost and expense, janitorial services to its Premises.
Tenant shall provide adequate waste and rubbish receptacles.     14. Tenant
shall dispose of all garbage, crates and boxes in the trash bins, if any,
located in the Common Areas. In the event Tenant must dispose of crates, boxes,
etc., which will not fit into trash bins located in the Common Areas, it will be
the responsibility of the Tenant to dispose of same. In no event shall Tenant
set such items in the Common Areas, for disposal.     15.
Tenant  will  be  responsible  for  any  damage  (including replacement of
damaged items) to the office area located in the Demised Premises, including
carpeting and flooring, as a result of: rust or corrosion of file cabinets,
roller chairs, metal objects, or spills of any type of liquid.     16. If the
Premises becomes infested with vermin, Tenant, at its sole
cost  and  expense,  shall  cause  such  area  to  be exterminated from time to
time, to the satisfaction of the Landlord, and shall employ such exterminators
therefor as shall be approved by Landlord.     17. Tenant shall not install any
antenna or aerial wires, or radio or television equipment, or any other type of
equipment, outside of the Building, without Landlord's prior written consent,
and such terms and conditions as may be specified by Landlord in each and every
instance.     18. Landlord shall have the right to prohibit any advertising by
Tenant which  in Landlord's opinion is harmful to the Industrial Center, its
reputation or its desirability. Tenant shall discontinue such advertising
immediately on written notification by Landlord.     19. Landlord reserves the
right to modify the foregoing rules and regulations, or any of them, and to make
such other and further rules and regulations as in reasonable judgment may from
time to time be needful for the reputation, safety, care andcleanliness of the
Industrial Center, and for the preservation of good order therein, and any such
other and further reasonable and nondiscriminatory rules and regulations shall
be binding upon the parties hereto with the same force and effect as it they had
been inserted at the time of the execution hereof.

 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT "C"
 
LANDLORD’S WORK
 
Landlord  shall  provide  Tenant  an  improvement  allowance  of $10,345.00 for
the office portion of the Leased Premises for a single color paint, carpet and
ceiling tiles in building standard materials (“Landlord’s Work”). Should Tenant
elect do the Landlord’s Work, Landlord may reimburse Tenant for Landlord’s Work
and any additional work performed by Tenant in the Leased Premises up to a total
of $10,345.00 by a credit against rent due under this Lease after proof is
submitted by Tenant that the work has been completed. All HVAC and mechanical
components to be delivered in good working order at the commencement of the
Lease.
 
Landlord shall repair any large holes in the demising walls in the warehouse
area prior to delivery of the Leased Premises to Tenant.


 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT D
OPTION TO RENEW
 
Option to Renew:   Provided no Event of Default exists and Tenant is occupying
the entire Leased Premises at the time of such election, Tenant may renew this
Lease for two (2) additional periods of one (1) year at four percent annual
increases above the previous year’s base rent, by delivering written notice of
the exercise thereof to Landlord not earlier than six (6) months and not later
than three (3) months before the expiration of the Term. If Tenant timely
notifies Landlord of Tenant’s acceptance of its’ option to renew, then, on or
before the commencement date of the extended Term, Landlord and Tenant shall
execute an amendment to this Lease extending the Lease Term on the same terms
provided in this Lease, except as follows:
 
(a) Tenant shall have no further renewal option unless expressly granted by
Landlord in writing; and
 
(b)  Landlord shall lease to Tenant the Leased Premises in its then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other Tenant inducements.
 
 
33

--------------------------------------------------------------------------------